Title: To Benjamin Franklin from Dumas, 7 December 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 7e. Xbre. 1781.
Le passage subit de mon jeune & aimable Ami, Mr. De Neufville le fils, me laisse à peine le temps de le charger d’un mot de Lettre pour Vous. Je dois donc me borner à vous témoigner avec le plus grand laconisme, la joie que j’eprouve au sujet des bonnes nouvelles qui nous sont venues coup sur coup d’Amérique.— Lundi passé la Résolution fut prise unanimement par leurs H.P., de guarantir l’emprunt des 5 millions de florins que la France fera dans ce pays, & qu’elle prêtera à l’Amérique. Cette garantie, jointe au tour favorable que les affaires ont pris en Amérique, me fait penser que la négociation se remplira rapidement.
S. E. Mr. l’Ambassadeur, qui se propose de faire bientôt un tour à Paris, m’a dit l’autre jour, en revenant d’Amsterdam, que Mr. Adams lui a communiqué de nouvelles Instructions reçues du Congrès, par lesquelles il lui est enjoint d’insister sur une réponse de la Rep. aux démarches qu’il a faites au Printemps passé, & de se concerter à cet égard avec le Ministre de la Cour de France ici.— Mr. l’Ambassadeur en parlera à Mr. de Vergennes, & m’adressera peut-être une Lettre sur ce sujet pour Mr. Adams. De mon côté, je compte de le voir à Amsterdam dans la quinzaine, & de passer les fêtes avec lui, pendant lesquelles nous pourrons préparer bien des choses provisionellement. Je suis charmé de ces derniers ordres du Congrès. Le Concert prescrit est parfaitement sage, & la disposition des Esprits dans diverses provinces, me fait assez bien augurer des nouvelles démarches que nous ferons.
Voici une petite Piece, dont vous connoissez personnellement l’Auteur, que je vous nommerai dans une autre Lettre. Elle a fait beaucoup de bruit ici, tant parmi les gens du pays, que parmi les Diplomatiques, qui se sont empressés de l’envoyer à leurs Cours; & l’on m’a montré une Lettre de Stockholm, où il est dit que le Roi de Suede, qui aime ce genre, s’en est beaucoup amusé.
Vous savez, sans doute, Monsieur, que Mr. Adams a fait une longue & dangereuse maladie, pendant laquelle notre correspondance a fort langui. Il est rétabli Dieu merci. Dans cet intervalle, je n’ai été rien moins qu’oisif ici. Je suis sur un pied fort confidentiel avec les pensionnaires des trois bonnes Villes, & avec quelques autres personnes distinguées auxquelles j’ai fait plaisir dans les petites tracasseries qui occupent si fort les Assemblées, qu’elles n’ont pas le temps de penser aux grandes affaires. Si je devois entrer dans le détail de tout cela, j’aurois un volume à écrire, qui cependant seroit curieux & interessant: car dans ma position ici, il est nécessaire que je me tienne toujours en haleine avec nos amis, afin qu’en temps & lieu, mes liaisons avec eux puissent tourner au profit de ceux que je sers.
La Société Amore Patriae ma fait l’honneur de m’inscrire comme un de ses Membres Extraordinaires.
L’un des Imprimés ci-joint est pour Mr. Baudoin, à qui vous voudrez bien avoir la bonté de le faire remettre.
J’espere que vous jouissez d’une santé parfaite, & suis toujours, avec le plus respectueux attachement, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
à Son Exc. Mr. B. Franklin
 
Notation: Dumas. La haye 7. Xbre. 1781.
